DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese Patent Document JP2019-118676 filed on 06/26/2019 has been NOT been received/retrieved by the office, an unsuccessful attempt to retrieve the document was record on 11/26/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2020 and 08/27/2021 has been considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Machine Translation of CN107849690A hereinafter “Kitami” in view of Machine Translation of CN102222613A hereinafter “Takahashi” 
Regarding claim 1, Kitami discloses a negative ion irradiation device (Page. 6 L15: the negative ion generation unit) in which an object (Page.6 L38-39: film formation object) is irradiated with a negative ion (Page.6 L38-39: the generated oxygen negative ions can be adhered to the film formation object), the negative ion irradiation device comprising: 
a chamber (Page.6 L28: vacuum chamber) that allows the negative ion to be generated (Page.6 L38-39: negative ions can be adhered to the object in the transfer chamber) (Note: transfer chamber is part of the vacuum chamber) therein; 
a gas supply unit (Page.6 L16: a source gas supply unit) that supplies a gas which is a raw material for the negative ion (Page.6 L34-38: oxygen gas from raw material gas supply can be supplied to chamber, generation of oxygen negative ion is performed); 
a plasma generating portion (Page.6 L16: a plasma source) that generates plasma in the chamber (Page.6 L24-27: plasma source intermittently generates plasmas in film formation chamber); 
a voltage applying unit (Page.10 L40-41: bias circuit portion) that applies a voltage to the object (Page.10 L40-41: bias circuit portion for applying a positive bias voltage to the film formation object); and 
a control unit (Page.6 L16: a control unit) that performs control of the gas supply unit, the plasma generating portion (Page.6 L24-25: the plasma source is controlled by the control unit), and the voltage applying unit (Page.11 L5-6: the bias power supply applied bias voltage by the control of the control section), wherein 
the control unit controls the gas supply unit to supply the gas into the chamber, the control unit controls the plasma generating portion to generate the plasma in the chamber and to generate the negative ion by stopping the generation of the plasma (Page.7 L28-34: in the negative anion generation mode…the plasma P from the plasma source cannot be emitted into the vacuum chamber), and 
the control unit controls the voltage applying unit to continue applying the voltage to the object after the generation of the plasma is stopped. (Page.16 L29-30: the bias voltage is applied to the film formation object after the generation of the plasma)
Kitami does not disclose in a single embodiment: 
the control unit controls the voltage applying unit to start applying the voltage to the object during generation of the plasma
However, Kitami discloses on Page.19 L37-44 an alternate embodiment wherein a negative bias voltage is applied to the film forming material, when the film forming material particle is being depositing. (Note: film forming material Mb is being generated when Plasma is being generated as described on page.5) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to apply negative bias voltage during plasma generation and to apply bias voltage after plasma generation.
One of ordinary skill in the art would’ve been motivated because this would promote the ionized film-forming material particles to enter the transport chamber and allow the negative ion generation pattern to be attracted to the back surface side of the film formation object. 
Kitami does not explicitly disclose: 
a control unit that performs control of the gas supply unit, the control unit controls the gas supply unit to supply the gas into the chamber
Takahashi discloses a plasma generating chamber wherein 
a control unit (Page.5 L10-11: mass flow controller) that performs control of the gas supply unit, the control unit controls the gas supply unit to supply the gas into the chamber (Page.5 L11-12: provided for the process gas introduction part so that the gas is supplied into the vacuum chamber while controlling the flow volume of the process gas) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to use the control unit disclosed by Kitami to control the gas as suggested by Takahashi. 
One of ordinary skill in the art would’ve been motivated because this would effective control the flow of the gas into the chamber to ensure proper amount of gas in introduced for the process. 
 	Regarding claim 2, Kitami in view of Takahashi discloses the negative ion irradiation device according to claim 1, wherein the control unit controls the voltage applying unit to start applying the voltage to the object after a predetermined time has elapsed from start of generation of the plasma. (Page.19 L37-44: a bias voltage may be applied to the film formation object when depositing the film forming material particle on the film formation object)
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	June 10, 2022